Citation Nr: 0909444	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-27 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to type II diabetes mellitus.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Although the Veteran initiated an 
appeal with respect to a number of issues, in his VA Form 9 
he specifically limited his appeal to the issues appearing on 
the title page of this decision.  The Board will limit its 
consideration accordingly.


FINDINGS OF FACT

1.  The Veteran did not have peripheral neuropathy of the 
right upper extremity in service or thereafter.

2.  GERD was not present in service and is not etiologically 
related to service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active service and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.110 (2006); 38 C.F.R. § 3.303 (2008).

2.  GERD was not incurred in or aggravated by active service 
and is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.110 (2006); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for peripheral 
neuropathy of the right upper extremity and GERD.  
Specifically, the Veteran contends that both claimed 
disabilities are the result of his service-connected type II 
diabetes mellitus disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided VCAA notice by letter mailed in 
August 2005, prior to the initial adjudication of his claims.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  In addition, the Veteran has submitted medical 
information regarding diabetic neuropathy.  Moreover, the 
Veteran has been afforded an appropriate VA examination in 
response to his peripheral neuropathy claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

Although the veteran was not afforded a VA examination and no 
medical opinion has been obtained in response to the 
Veteran's GERD claim, the Board has determined that no such 
examination or opinion is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to 
substantiate either claim.  In this regard, the Board notes 
that there is no competent evidence supporting the Veteran's 
theory that his GERD is etiologically related to his service-
connected diabetes mellitus.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Peripheral Neuropathy

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the right upper extremity.

The record reflects diagnoses of peripheral neuropathy of the 
lower extremities, secondary to type II diabetes mellitus.  
The record also reflects complaints by the Veteran of 
numbness, tingling, and burning in the upper right extremity.  
However, there is no competent evidence of the existence of 
this claimed disability when the Veteran filed his claim for 
service connection or thereafter.

The Veteran was afforded VA examinations of the nerves in 
March 2006 and August 2007.  On the March 2006 VA 
examination, the Veteran was noted to have slightly decreased 
touch and pin prick in the medial nerve distribution of the 
upper extremities.  However, there was no evidence of 
polyneuropathy of the upper extremities on electromyography 
(EMG) testing, and the Veteran was noted to have carpal 
tunnel syndrome.  The VA examiner stated that there was no 
evidence of peripheral neuropathy of the upper extremities, 
but that the Veteran had carpal tunnel syndrome of the upper 
extremities, not due to diabetes mellitus.  On August 2007 VA 
examination, the Veteran again had somewhat decreased 
sensation of the medial distribution bilaterally.  Nerve 
conduction study (NCS) showed carpal tunnel of the right 
upper extremity without any evidence of polyneuropathy.  The 
Veteran was diagnosed as having no clinical or 
electrophysiological evidence of polyneuropathy of the upper 
extremities, but to have carpal tunnel, which may have been 
causing upper extremity symptoms. 

The medical evidence consistently shows that the Veteran has 
carpal tunnel syndrome of the right upper extremity, rather 
than peripheral neuropathy.  While the Veteran might 
sincerely believe that he has peripheral neuropathy of the 
right upper extremity, as a lay person, he is not competent 
to diagnose peripheral neuropathy.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Since the medical evidence 
establishes that he does not have this claimed disability, 
the claim must be denied.  If the Veteran believes that 
service connection is warranted for carpal tunnel syndrome, 
he should so inform the RO.  

GERD

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of 
entitlement to service connection for GERD.

The record reflects and the Veteran does not dispute that the 
Veteran did not develop GERD until many years following his 
discharge from service.  The Veteran contends that service 
connection is warranted for GERD because it is secondary to 
type II diabetes mellitus.  The record before the Board 
contains no medical or other competent evidence supporting 
this contention.  

The Board has reviewed the information submitted by the 
Veteran regarding diabetic neuropathy, which indicates that 
certain kinds of diabetic neuropathy can lead to digestive 
problems such as feeling full and nausea.  However, there is 
no reference to GERD in the materials that he has submitted.  

While the Veteran might sincerely  believe that his GERD is 
secondary to his diabetes mellitus, his lay opinion 
concerning this matter requiring medical expertise is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to type II diabetes 
mellitus, is denied.

Service connection for GERD, to include as secondary to type 
II diabetes mellitus, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


